        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AUTO-OWNERS INSURANCE
COMPANY,

       Plaintiff,

v.

RUSSELL 3011 LLC, SHAILESH K.                Civil Action File No.
PATEL, PRAVIN K. PATEL, LISA
COX, and GII CANTON/CHEROKEE                 __________________
E., LLC,

       Defendants.


                AUTO-OWNERS INSURANCE COMPANY’S
              COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW Auto-Owners Insurance Company (“Auto-Owners”) and

hereby files its Complaint for Declaratory Judgment against Russell 3011, LLC

(“Russell”), Shailesh K. Patel (“S. Patel”), Pravin K. Patel (“P. Patel”), Lisa Cox

(“Cox”) and GII Canton/Cherokee E., LLC (“GII”), showing this Honorable Court

as follows:




                                       -1-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 2 of 25




                                    PARTIES

                                          1.

      Auto-Owners is a corporation organized and existing under the laws of the

State of Michigan with its principal place of business in Michigan.

                                          2.

      Russell is a limited liability company organized under the laws of the State of

Georgia with its principal place of business in Georgia. Russell has the following

members and/or managers: Shailesh K. Patel, Pravin K. Patel, Savan K. Desai, and

Arunaben Patel, each of whom are residents and domiciliaries of Georgia, and whom

have the present intention to remain in Georgia and call Georgia their home.

                                          3.

      S. Patel is a resident and domiciliary of Georgia, and he has the present

intention to remain in Georgia and call Georgia his home.

                                          4.

      P. Patel is a resident and domiciliary of Georgia, and he has the present

intention to remain in Georgia and call Georgia his home.

                                          5.

      Cox is a resident and domiciliary of Georgia, and she has the present intention

                                        -2-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 3 of 25




to remain in Georgia and call Georgia her home.

                                           6.

      GII is a limited liability company organized under the laws of the State of

Georgia with its principal place of business in Georgia. GII has the following

members and/or managers: John Grimes, Thomas Stokes, Eric Ramazzini, Jessica

Ramazzini, and Teasha Sanders, each of whom are residents and domiciliaries of

Georgia, and whom have the present intention to remain in Georgia and call Georgia

their home.

                          JURISDICTION AND VENUE

                                           7.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, who are

completely diverse, and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

                                           8.

      This Court has personal jurisdiction over the Defendants because the

Underlying Lawsuit (defined below) is pending in the State Court of Dekalb County,

Georgia, which lies within this judicial district and division of the Court.

                                         -3-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 4 of 25




                                          9.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                             NATURE OF ACTION

                                          10.

      This is a Complaint for Declaratory Judgment, brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Auto-Owners and the Defendants.

                                          11.

      A controversy of a judicial nature presently exists among the parties that

demands a declaration by this Court in order that Auto-Owners may have its rights

and duties under the relevant contract of insurance determined and avoid the possible

accrual of damages.

                                          12.

      Each Defendant named herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities that have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                                        -4-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 5 of 25




                                THE INCIDENT

                                         13.

      On February 15, 2019, Cox was injured when she fell on a wheelchair ramp

(the “Incident”) located at a Citgo Gas Station at 700 Russell Parkway, Warner

Robins, Georgia (the “Property”).

                                         14.

      At the time of the Incident, Defendants Russell and/or S. Patel operated the

Property.

                                         15.

      Defendants Russell and S. Patel knew of the Incident at the time it happened

or shortly thereafter.

                         THE UNDERLYING LAWSUIT

                                         16.

      On June 18, 2019, Defendant Russell was served with a request for insurance

information and a spoliation notice from Cox’s counsel related to the Incident (the

“Claim”). A true and accurate copy of the request for information is attached hereto

as Exhibit A.



                                       -5-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 6 of 25




                                        17.

      On or around June 18, 2019, S. Patel was aware of the Claim.

                                        18.

      On September 24, 2019, Auto-Owners was notified, for the first time, of the

Incident and the Claim.

                                        19.

      Notice of the Incident was provided to Auto-Owners over seven (7) months

after it occurred.

                                        20.

      Notice of the Claim was provided to Auto-Owners over three (3) months after

it occurred.

                                        21.

      Neither Russell nor S. Patel ever cooperated with Auto-Owners with respect

to its investigation of the Incident or Claim.

                                              22.

      On October 6, 2020, Cox filed a lawsuit against Russell, S. Patel, P. Patel, and

GII in the State Court of DeKalb County, Georgia, civil action file number

20A82659 (the “Underlying Lawsuit”). A true and accurate copy of the complaint

                                         -6-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 7 of 25




filed in the Underlying Lawsuit is attached hereto as Exhibit B.

                                          23.

      Russell was served with the Underlying Lawsuit on October 23, 2020.

                                          24.

      S. Patel was served with the Underlying Lawsuit on November 20, 2020.

                                          25.

      In the Underlying Lawsuit, Cox alleges that Defendants Russell and S. Patel

are responsible for the injuries she sustained as a result of the Incident, and the

complaint therein alleges the following claims against them: (1) Negligence; (2)

Negligence Per Se; (3) Punitive Damages; and (4) a derivative claim for attorney’s

fees and costs of litigation pursuant to O.C.G.A. § 13-6-11.

                                          26.

      Auto-Owners did not receive notice of the Underlying Lawsuit until a default

as to liability had been entered against Defendant Russell on January 22, 2021 –

approximately three (3) months after Defendant Russell was served in the

Underlying Lawsuit, and approximately two (2) months after Defendant S. Patel was

served in the Underlying Lawsuit.



                                        -7-
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 8 of 25




                                           27.

      Upon notice of the Underlying Lawsuit, and pursuant to a complete

reservation of rights, Auto-Owners assigned counsel to its named insured, Russell,

for purposes of protecting Russell’s interests with respect to the same; however,

neither Russell nor its members, owners, managers, or employees have contacted or

cooperated with such counsel with respect to the Underlying Lawsuit.

                                           28.

      S. Patel is likewise not cooperating with Auto-Owners’ attempts to defend his

interests against the Underlying Lawsuit subject to a complete reservation of rights.

                                           29.

      Currently, a trial by jury on the issue of damages has been demanded by

Russell in the Underlying Lawsuit.

                          RESERVATION OF RIGHTS

                                           30.

      Auto-Owners issued letters to its named insured, Russell, wherein Auto-

Owners provided notice of its reservation of rights to disclaim any obligation under

the Policy and to assert the defense of non-coverage. True and accurate copies of the

relevant reservation of rights letters are attached hereto as Exhibit C.

                                         -8-
         Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 9 of 25




                                           31.

       After receiving notice of the Underlying Lawsuit, and following its default on

liability entered therein, Auto-Owners retained counsel to defend Russell in the

Underlying Lawsuit on the remaining issue of damages, subject to all reservation of

rights letters.

                                           32.

       Auto-Owners likewise issued a complete reservation of rights letter to S.

Patel, wherein Auto-Owners provided notice of its reservation of rights to disclaim

any obligation under the Policy and to assert the defense of non-coverage, and

retained counsel to defend S. Patel in the Underlying Lawsuit, subject to the

complete reservation of rights. A true and accurate copy of the reservation of rights

letter is attached hereto as Exhibit D.

                                           33.

       For the reasons set forth below, however, the Policy affords no coverage for

the claims and damages alleged in the Underlying Lawsuit and, therefore, Auto-

Owners has no duty to defend or indemnify Defendants Russell and S. Patel in the

Underlying Lawsuit.



                                          -9-
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 10 of 25




                         THE INSURANCE CONTRACT

                                           34.

      Auto-Owners issued a businessowners liability insurance policy to “Russell

3011 LLC dba Express Stop,” policy number 52-107-361-00, with an effective

policy period from December 24, 2018 to December 24, 2019 (the “Policy”). A true

and accurate copy of the Policy is attached hereto as Exhibit E.

                                           35.

      The Policy’s businessowners liability coverage contains the following

relevant definitions, terms, provisions, and conditions:

      A.     COVERAGES

      1.     Business Liability We will pay those sums that the insured becomes
             legally obligated to pay as damages because of “bodily injury” [or]
             “property damage” . . . to which this insurance applies. . . .

             a.    This insurance applies only:

                   (1)    to “bodily injury” or “property damage”:

                          (a)    That occurs during the policy period; and

                          (b)    That is caused by an “occurrence”. . . .
                                        . . .


                                        - 10 -
 Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 11 of 25




     b.    We will have the right and duty to defend any “suit” seeking
           those damages. . . .

                              . . .

C.   WHO IS AN INSURED

1.   If you are designated in the Declarations as:
                                . . .
     c.     A limited liability company, you are an insured. Your
            members are also insureds, but only with respect to the
            conduct of your business. Your managers are insureds, but
            only with respect to their duties as your managers.
                                . . .

E.   LIABILITY AND            MEDICAL         EXPENSES         GENERAL
     CONDITIONS
                              . . .

2.   Duties In The Event Of Occurrence, Claim Or Suit

     a.    You must see to it that we are notified promptly of an
           “occurrence” that may result in a claim. . . .
                              . . .

     b.    If a claim is made or “suit” is brought against any insured, you
           must see to it that we receive prompt written notice of the claim
           or “suit”.
                                . . .

     c.    You and any other involved insured must:
                               - 11 -
 Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 12 of 25




           (1)    Immediately send us copies of any demands, notices,
                  summonses or legal papers received in connection with the
                  claim or “suit”;
                               . . .
           (3)    Cooperate with us in the investigation, settlement or
                  defense of the claim or “suit”[.] . . .

                               . . .

4.   Legal Action Against Us

     No person or organization has a right under this policy:

     a.    To join us as a party or otherwise bring us into a "suit" asking for
           damages from an insured; or

     b.    To sue us on this policy unless all of its terms have been fully
           complied with.

     A person or organization may sue us to recover on an agreed settlement
     or on a final judgment against an insured obtained after an actual trial;
     but we will not be liable for damages that are not payable under the
     terms of this policy or that are in excess of the applicable limit of
     insurance. An agreed settlement means a settlement and release of
     liability signed by us, the insured and the claimant or the claimant's
     legal representative.
                                . . .

F.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS
                      . . .
                                - 12 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 13 of 25




      9.        “Occurrence” means an accident, including continuous or
                repeated exposure to substantially the same general harmful
                conditions.
                                     . . .

      21.       “Suit” means a civil proceeding in which damages because of
                “bodily injury” . . . to which this insurance applies are alleged.
                                           . . . .

See Policy, Business Owners Liability Coverage Form (Form No. BP 00 06 01 87),

at pp. 1-14; Limited Liability Endorsement (Form No. 54734 (8-95)).

                           DECLARATORY JUDGMENT

                             COUNT I
           AUTO-OWNERS FAILED TO RECEIVE TIMELY NOTICE
            OF THE OCCURRENCE AND, THUS, IT HAS NO DUTY
            TO DEFEND OR INDEMNIFY RUSSELL OR S. PATEL
                 AGAINST THE UNDERLYING LAWSUIT.

                                             36.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                             37.

      The Policy issued by Auto-Owners required its insureds to perform certain

conditions precedent in the event of an “occurrence,” a loss, a claim, or a “suit.”

                                          - 13 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 14 of 25




                                            38.

      Specifically, as a condition precedent to coverage under the Policy, Russell

and S. Patel were required to notify Auto-Owners promptly of an “occurrence” that

may result in a claim.

                                            39.

      Russell and S. Patel were aware of the Incident as early as the date it occurred,

February 15, 2019, or shortly thereafter.

                                            40.

      However, notice of the Incident was not provided to Auto-Owners until

September 24, 2019.

                                            41.

      Accordingly, notice to Auto-Owners of the Incident was delayed for

approximately seven (7) months.

                                            42.

      Neither Russell nor S. Patel have a sufficient legal justification for failing to

notify Auto-Owners of the Incident for over seven (7) months.

                                            43.

      By failing to notify Auto-Owners “prompt[ly]” of the Incident, Russell and S.

                                        - 14 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 15 of 25




Patel breached a condition precedent to coverage set forth in the Policy.

                                           44.

      Consequently, because Russell and S. Patel breached a condition precedent to

coverage under the Policy, Auto-Owners has no duty to defend or indemnify Russell

and S. Patel in connection with the Underlying Lawsuit.

                                           45.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Russell or S. Patel against any liability,

judgment, or settlement resulting from the Underlying Lawsuit.

                           COUNT II
        AUTO-OWNERS FAILED TO RECEIVE TIMELY NOTICE
           OF COX’S CLAIM AND, THUS, IT HAS NO DUTY
         TO DEFEND OR INDEMNIFY RUSSELL OR S. PATEL
              AGAINST THE UNDERLYING LAWSUIT.

                                           46.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                           47.

      The Policy issued by Auto-Owners required its insureds to perform certain

conditions precedent in the event of an “occurrence,” a loss, a claim, or a “suit.”

                                        - 15 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 16 of 25




                                           48.

      Specifically, as a condition precedent to coverage under the Policy, Russell

and S. Patel were required to provide Auto-Owners with prompt written notice of a

claim or “suit.”

                                           49.

      Moreover, Russell and S. Patel were to ensure that Auto-Owners was served

and/or notified “immediately” of any demands, notices, summonses or legal papers

received in connection with a claim or “suit.”

                                           50.

      Russell and S. Patel were aware of Cox’s claim as early as February 15, 2019

and as late as June 18, 2019, or shortly thereafter.

                                           51.

      However, notice of Cox’s claim was not provided to Auto-Owners until

September 24, 2019.

                                           52.

      Accordingly, notice to Auto-Owners of Cox’s claim was delayed for

approximately seven (7) months and three (3) months.



                                        - 16 -
          Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 17 of 25




                                           53.

      Moreover, Russell and S. Patel failed to serve or notify Auto-Owners

“immediately” of Cox’s demands, notices, summonses or legal papers received in

connection with her claim.

                                           54.

      Neither Russell nor S. Patel have a sufficient legal justification for failing to

notify Auto-Owners of Cox’s claim for between seven (7) months and three (3)

months.

                                           55.

      Neither Russell nor S. Patel have a sufficient legal justification for failing to

immediately serve or notify Auto-Owners of any demands, notices, summonses or

legal papers received in connection with Cox’s claim.

                                           56.

      By failing to provide Auto-Owners with prompt written notice of Cox’s claim,

Russell and S. Patel breached a condition precedent to coverage set forth in the

Policy.

                                           57.

      By failing to immediately serve or notify Auto-Owners of any demands,

                                        - 17 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 18 of 25




notices, summonses or legal papers received in connection with Cox’s claim, Russell

and S. Patel breached a condition precedent to coverage set forth in the Policy.

                                          58.

      Consequently, because Russell and S. Patel breached conditions precedent to

coverage under the Policy, Auto-Owners has no duty to defend or indemnify Russell

and S. Patel in connection with the Underlying Lawsuit.

                                          59.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Russell or S. Patel against any liability,

judgment, or settlement resulting from the Underlying Lawsuit.

                          COUNT III
       AUTO-OWNERS FAILED TO RECEIVE TIMELY NOTICE
    OF THE UNDERLYING LAWSUIT AND, THUS, IT HAS NO DUTY
        TO DEFEND OR INDEMNIFY RUSSELL, PATEL, OR GII
              AGAINST THE UNDERLYING LAWSUIT.

                                          60.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                          61.

      The Policy issued by Auto-Owners required its insureds to perform certain

                                       - 18 -
         Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 19 of 25




conditions precedent in the event of an “occurrence,” a loss, a claim, or a “suit.”

                                           62.

        Specifically, as a condition precedent to coverage under the Policy, Russell

and S. Patel were required to provide Auto-Owners with prompt written notice of

the Underlying Lawsuit.

                                           63.

        Moreover, Russell and S. Patel were to ensure that Auto-Owners was served

and/or notified “immediately” of any demands, notices, summonses or legal papers

received in connection with the Underlying Lawsuit.

                                           64.

        Russell and S. Patel were aware of the Underlying Lawsuit as early as October

2020.

                                           65.

        However, notice of the Underlying Lawsuit was not provided to Auto-Owners

until after a default as to liability was entered against Russell on or about January

22, 2021.

                                           66.

        Accordingly, notice to Auto-Owners of the Underlying Lawsuit was delayed

                                        - 19 -
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 20 of 25




for approximately three (3) months.

                                           67.

      Moreover, Russell and S. Patel failed to serve or notify Auto-Owners

“immediately” of the Underlying Lawsuit.

                                           68.

      Neither Russell nor S. Patel have a sufficient legal justification for failing to

provide Auto-Owners with written notice of the Underlying Lawsuit for three (3)

months.

                                           69.

      Neither Russell nor S. Patel have a sufficient legal justification for failing to

immediately serve or notify Auto-Owners of the Underlying Lawsuit.

                                           70.

      By failing to provide Auto-Owners with prompt written notice of the

Underlying Lawsuit, Russell and S. Patel breached a condition precedent to coverage

set forth in the Policy.

                                           71.

      By failing to immediately serve or notify Auto-Owners with the Underlying

Lawsuit, Russell and S. Patel breached a condition precedent to coverage set forth

                                        - 20 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 21 of 25




in the Policy.

                                           72.

      Consequently, because Russell and S. Patel breached conditions precedent to

coverage under the Policy, Auto-Owners has no duty to defend or indemnify Russell

and S. Patel in connection with the Underlying Lawsuit.

                                           73.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Russell or S. Patel against any liability,

judgment, or settlement resulting from the Underlying Lawsuit.

                        COUNT IV
     RUSSELL AND S. PATEL FAILED TO COOPERATE WITH
  AUTO-OWNERS’ INVESTIGATION AND DEFENSE AGAINST THE
 UNDERLYING LAWSUIT AND, THUS, AUTO-OWNERS IS RELIEVED
  OF ANY DUTY TO DEFEND OR INDEMNIFY SUCH DEFENDANTS
            AGAINST THE UNDERLYING LAWSUIT.

                                           74.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                           75.

      The Policy issued by Auto-Owners required its insureds to perform certain

conditions precedent in the event of an “occurrence,” a loss, a claim, or a “suit.”
                                        - 21 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 22 of 25




                                           76.

      Specifically, as a condition precedent to coverage, and at all times relevant

hereto, Russell and S. Patel were, and continue to be, required to cooperate with

Auto-Owners in the investigation and defense of any “occurrence,” loss, claim or

“suit” alleged against them.

                                           77.

      Additionally, as a condition precedent to coverage, and at all times relevant

hereto, Russell and S. Patel were, and continue to be, required to authorize Auto-

Owners to obtain pertinent information related to the investigation and defense of

any “occurrence,” loss, claim or “suit” alleged against it.

                                           78.

      The Underlying Lawsuit, and the circumstances underlying it, constitute an

“occurrence,” loss, claim or “suit” under the Policy.

                                           79.

      Russell and S. Patel have refused, and continue to refuse, to cooperate with

Auto-Owners in the investigation and defense of the Underlying Lawsuit, the

Incident, and Cox’s claim.



                                        - 22 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 23 of 25




                                          80.

      Russell and S. Patel have also refused, and continue to refuse, to authorize

Auto-Owners to obtain pertinent information related to the investigation and defense

of the Underlying Lawsuit, the Incident, and Cox’s claim.

                                          81.

      By failing to cooperate with Auto-Owners in the investigation and defense of

the Underlying Lawsuit, the Incident, and Cox’s claim, Russell and S. Patel have

breached a condition precedent to coverage set forth in the Policy.

                                          82.

      By refusing to authorize Auto-Owners to obtain pertinent information related

to the investigation and defense of the Underlying Lawsuit, the Incident, and Cox’s

claim, Russell and S. Patel have breached a condition precedent to coverage set forth

in the Policy.

                                          83.

      Consequently, because Russell and S. Patel breached conditions precedent to

coverage under the Policy, Auto-Owners has no duty to defend or indemnify Russell

and S. Patel in connection with the Underlying Lawsuit.



                                       - 23 -
        Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 24 of 25




                                            84.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Russell or S. Patel against any liability,

judgment, or settlement resulting from the Underlying Lawsuit.

                              PRAYER FOR RELIEF

      WHEREFORE, Auto-Owners respectfully prays as follows:

      (1)     that this Court declare that it does not owe any duties to defend or

indemnify either Russell or S. Patel in the Underlying Lawsuit;

      (2)     that judgment be entered in Auto-Owners’ favor and against all

Defendants;

      (3)     that this Court bind each and every named party herein by said

judgment;

      (4)     that the Court award Auto-Owners all costs, expenses, and attorneys’

fees that it is entitled to receive under federal and/or state law; and

      (5)     that this Court enter an order granting such other and further relief as

justice requires.




                                         - 24 -
       Case 1:21-cv-01371-TWT Document 1 Filed 04/06/21 Page 25 of 25




      This 6th day of April, 2021.

                                     Respectfully submitted,

                                     KENDALL | MANDELL, LLC


                                      /s/ M. Brandon Howard
                                     Michael C. Kendall
                                     Georgia Bar No. 414030
                                     M. Brandon Howard
                                     Georgia Bar No. 550524
                                     Attorneys for Auto-Owners Ins. Co.
3152 Golf Ridge Blvd., Suite 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendallmandell.com
mbhoward@kendallmandell.com




                                     - 25 -
